This is an appeal from the judgment of the district court of Love county, wherein the plaintiff in error was plaintiff below.
The plaintiff in error in due time served and filed its brief in full compliance with *Page 58 
the rules of this court, but the defendant in error has wholly failed to file any brief, or to otherwise appear in this court on the merits of the cause, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481. See case Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34; Lawton National Bank v. Ulrich et al., 81 Okla. 159,197 P. 167.
In this case the petition in error prays that the cause be reversed and the trial court directed to vacate its former judgment and to grant a new trial thereon, and we find upon examination of the authorities cited by plaintiff in error they reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court, and direct it to vacate its former judgment and grant plaintiff a new trial.